
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.31



FORM OF
GUARANTY


        THIS GUARANTY (the "Guaranty") is made and dated as of the 3rd day of
September, 2002 by                        ,
a                        ("Guarantor").


RECITALS


        A.    This Guaranty is being executed and delivered to BANK OF THE WEST,
doing business as UNITED CALIFORNIA BANK (the "Lender") pursuant to that certain
Credit Agreement dated concurrently herewith by and among DIEDRICH COFFEE, INC.,
a California corporation (the "Company") and the Lender (as amended, extended
and replaced from time to time, the "Credit Agreement," and with capitalized
terms not otherwise defined herein used with the meanings given such terms in
the Credit Agreement).

        B.    Pursuant to the Credit Agreement the Lender has agreed to extend
credit to the Company on the terms and subject to the conditions set forth
therein.

        C.    As a condition precedent to the Lender's obligation to extend
credit under the Credit Agreement, Guarantor is required, among other things, to
execute and deliver this Guaranty to the Lender.

        NOW, THEREFORE, in consideration of the above Recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor hereby agrees as follows:


AGREEMENT


        1.    Guarantor hereby absolutely and unconditionally guarantees the
payment when due, upon maturity, acceleration or otherwise, of all Obligations
of the Company to the Lender under the Credit Agreement, including in all cases,
whether heretofore, now, or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, absolute or contingent, liquidated
or unliquidated, determined or undetermined, whether or not such Obligations are
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Company may be liable individually or jointly with others, whether
or not recovery upon such Obligations may be or hereafter become barred by any
statute of limitations, and whether or not such Obligations may be or hereafter
become otherwise unenforceable.

        2.    Guarantor hereby absolutely and unconditionally guarantees the
payment of the Obligations, whether or not due or payable by the Company, upon:
(a) the dissolution, insolvency or business failure of, or any assignment for
benefit of creditors by, or commencement of any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceedings by or against, either
the Company or Guarantor, as applicable, or (b) the appointment of a receiver
for, or the attachment, restraint of or making or levying of any order of court
or legal process affecting, the property of either the Company or Guarantor, and
unconditionally promises to pay such Obligations to the Lender, or order, on
demand, in lawful money of the United States.

        3.    The liability of Guarantor hereunder is exclusive and independent
of any security for or other guaranty of the Obligations, whether executed by
Guarantor or by any other party, and the liability of Guarantor hereunder is not
affected or impaired by (a) any direction of application of payment by the
Company or by any other party, or (b) any other guaranty, undertaking or maximum
liability of Guarantor or of any other party as to the Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
revocation or release of any obligations of any other guarantor of the
Obligations, or (e) any dissolution, termination or increase, decrease or change
in personnel of Guarantor, or (f) any payment made to the Lender on the
Obligations which the Lender

--------------------------------------------------------------------------------


repays to the Company pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and Guarantor waives
any right to the deferral or modification of Guarantor's obligations hereunder
by reason of any such proceeding.

        4.    (a)    The obligations of Guarantor hereunder are independent of
the obligations of the Company with respect to the Obligations, and a separate
action or actions may be brought and prosecuted against Guarantor whether or not
action is brought against the Company and whether or not the Company be joined
in any such action or actions. Guarantor waives, to the fullest extent permitted
by law, the benefit of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by the Company or other
circumstance which operates to toll any statute of limitations as to the Company
shall operate to toll the statute of limitations as to Guarantor.

                (b)    All payments made by Guarantor under this Guaranty shall
be made without set-off or counterclaim and free and clear of and without
deductions for any present or future taxes, fees, withholdings or conditions of
any nature ("Taxes"). Guarantor shall pay any such Taxes, including Taxes on any
amounts so paid, and will promptly furnish the Lender copies of any tax receipts
or such other evidence of payment as the Lender may require.

        5.    Guarantor authorizes the Lender (whether or not after termination
of this Guaranty), without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of Obligations or any part thereof, including increase or
decrease of the rate of interest thereon; (b) take and hold security for the
payment of this Guaranty or the Obligations and exchange, enforce, waive and
release any such security; (c) apply such security and direct the order or
manner of sale thereof as the Lender in its reasonable discretion may determine
(for the avoidance of doubt, it shall not be reasonable for the Lender to apply
sums received by it in such way as to trigger an Event of Default under the
Credit Agreement if such Event of Default could have been avoided through a
different application of such sums reasonably acceptable to the Lender); and
(d) release or substitute any one or more endorsers, guarantors, the Company or
other obligors. The Lender may, without notice to or the further consent of the
Company or Guarantor, assign this Guaranty in whole or in part to any person
acquiring an interest in the Obligations.

        6.    It is not necessary for the Lender to inquire into the capacity or
power of the Company or the officers acting or reasonably believed to be acting
on their behalf, and Obligations made or created in reasonable reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

        7.    Guarantor waives any right to require the Lender to (a) proceed
against the Company or any other party; (b) proceed against or exhaust any
security held from the Company; or (c) pursue any other remedy whatsoever.
Guarantor waives any personal defense based on or arising out of any personal
defense of the Company other than payment in full of the Obligations, including,
without limitation, any defense based on or arising out of the disability of
either the Company, or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Company other than payment in full of the Obligations. The Lender may, at its
election, foreclose on any security held for the Obligations by one or more
judicial or nonjudicial sales, or exercise any other right or remedy they may
have against the Company, or any security, without affecting or impairing in any
way the liability of Guarantor hereunder except to the extent the Obligations
have been paid. Guarantor waives all rights and defenses arising out of an
election of remedies, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against the
principal by operation of Section 580d of the California Code of Civil
Procedure.

        8.    Guarantor hereby waives any claim or other rights which Guarantor
may now have or may hereafter acquire against the Company or any other guarantor
of all or any of the Obligations that

2

--------------------------------------------------------------------------------


arise from the existence or performance of Guarantor's obligations under this
Guaranty or any other of the Loan Documents (all such claims and rights being
referred to as the "Guarantor's Conditional Rights"), including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
or indemnification, any right to participate in any claim or remedy which the
Lender has against the Company or any collateral which the Lender now has or
hereafter acquires for the Obligations, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, by any payment
made hereunder or otherwise, including, without limitation, the right to take or
receive from the Company, directly or indirectly, in cash or other property or
by setoff or in any other manner, payment or security on account of such claim
or other rights. If, notwithstanding the foregoing provisions, any amount shall
be paid to Guarantor on account of Guarantor's Conditional Rights and either
(a) such amount is paid to Guarantor at any time when the Obligations shall not
have been paid or performed in full, or (b) regardless of when such amount is
paid to Guarantor any payment made by the Company to the Lender is at any time
determined to be a preferential payment, then such amount paid to Guarantor
shall be deemed to be held in trust for the benefit of Lender and shall
forthwith be paid to the Lender to be credited and applied upon the Obligations,
whether matured or unmatured, in such order and manner as Lender, in its
reasonable discretion, shall determine (for the avoidance of doubt, it shall not
be reasonable for the Lender to apply sums received by it in such way as to
trigger an Event of Default under the Credit Agreement if such Event of Default
could have been avoided through a different application of such sums reasonably
acceptable to the Lender). To the extent that any of the provisions of this
Paragraph 8 shall not be enforceable, Guarantor agrees that until such time as
the Obligations have been paid and performed in full and the period of time has
expired during which any payment made by the Company or Guarantor may be
determined to be a preferential payment, Guarantor's Conditional Rights to the
extent not validly waived shall be subordinate to the Lender's right to full
payment and performance of the Obligations and Guarantor shall not seek to
enforce Guarantor's Conditional Rights during such period.

        9.    Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Guarantor assumes all responsibility for being and keeping itself
informed of either the Company's financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which Guarantor assumes and incurs
hereunder, and agrees that the Lender shall have no duty to advise Guarantor of
information known to it regarding such circumstances or risks.

        10.  In addition to the Obligations, Guarantor agrees to pay reasonable
attorneys' fees and all other reasonable costs and expenses incurred by the
Lender in enforcing this Guaranty in any action or proceeding arising out of or
relating to this Guaranty.

        11.  Guarantor hereby represents and warrants to the Lender that:

        (a)  Guarantor: (1) has the power and authority and the legal right to
own and operate Guarantor's property and to conduct business in the manner in
which Guarantor does and proposes so to do, (2) is in compliance with all
Requirements of Law binding upon or applicable to Guarantor, and (3) has
reviewed and approved the Credit Agreement and the other Loan Documents;

        (b)  Guarantor has the corporate power and authority and the legal right
to execute, deliver and perform this Guaranty. This Guaranty has been duly
executed and delivered by Guarantor and constitute the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as such enforceability may be affected by the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights or remedies of creditors
generally;

3

--------------------------------------------------------------------------------




        (c)  The execution, delivery and performance of this Guaranty by
Guarantor will not violate any Requirement of Law or Contractual Obligation
binding upon or applicable to Guarantor; and

        (d)  All representations and warranties relating to Guarantor set forth
in the Credit Agreement are accurate and complete in all respects.

        12.  Guarantor hereby covenants and agrees with the Lender that it will
cooperate with the Company to facilitate the Company's compliance with all the
covenants set forth in the Credit Agreement. Guarantor further agrees to execute
any and all further documents, instruments and agreements as the Lender from
time to time reasonably requests to evidence Guarantor's obligations hereunder.

        13.  This Guaranty shall be governed by and construed in accordance with
the laws of the State of California without giving effect to its choice of law
rules.

        14.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE
CENTRAL DISTRICT OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY. GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY CALIFORNIA LAW.

        15.  GUARANTOR, AND BY ACCEPTING THIS GUARANTY THE LENDER, WAIVES ITS
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
AGAINST ANY OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. GUARANTOR AND THE LENDER AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, GUARANTOR FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.

        IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed as of the day and year first written above.

    [GUARANTOR]
 
 
By:
    

--------------------------------------------------------------------------------

    Name:       Its:  
 
 
By:
    

--------------------------------------------------------------------------------

    Name:       Its:  

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.31



FORM OF GUARANTY
RECITALS
AGREEMENT
